                              IN THE U.S. DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

Isaac Lindenberger,                               )   Case No. 3:19 CV 00077-JZ
                                                  )
               Plaintiff,                         )   Judge Zouhary
                                                  )
vs.                                               )
                                                  )   ANSWER OF DEFENDANTS WITH
Bay Point Yacht Sales, LLC, et al.,               )   JURY DEMAND ENDORSED
                                                  )   HEREON
               Defendants.                        )

       NOW COME Defendants Bay Point Yacht Sales, LLC and Gina Gorsuch (collectively

referred to herein as “Defendants”), through their counsel Reminger Co., L.P.A., and hereby

respond, aver and allege as follows regarding each numbered paragraph of Plaintiff’s Complaint:

                                           PARTIES

       1.      Defendants are without sufficient knowledge or information to admit or deny the

allegations and, therefore, deny same.

       2.      Defendants admit that Bay Point Yacht Sales, LLC is an Ohio limited liability

company with its principal place of business located at 10948 E. Bayshore Road, Marblehead,

Ohio 43440. Defendants deny the remainder of the allegations.

       3.      Defendants admit Gina Gorsuch is a resident of the state of Ohio.

       4.      Defendants admit Gina Gorsuch managed the food and beverage services at Bay

Point Resort and Marina, which is a private club located at 10948 E. Bayshore Road,

Marblehead, Ohio 43440, and her actions in her position as manager of food and beverage are in

the interests of Bay Point Resort and Marina. Defendants deny the remainder of the allegations.

       5.      Defendants deny all allegations.
       6.      Defendants deny all allegations.

                                JURISDICTION AND VENUE

       7.      Defendants state the paragraph avers statements and legal conclusions to which

no response is required. To the extent any response is required, Defendants deny all allegations.

       8.      Defendants deny all allegations.

       9.      Defendants state the paragraph avers statements and legal conclusions to which

no response is required. To the extent any response is required, Defendants deny all allegations.

       10.     Defendants state the paragraph avers statements and legal conclusions to which

no response is required. To the extent any response is required, Defendants deny all allegations.

       11.     Defendants admit Plaintiff submitted a Charge of Discrimination to the Equal

Employment Opportunity Commission that was assigned charge number 532-201801922. To the

extent any response is required, Defendants deny the remainder of the allegations.

       12.     Defendants are without sufficient knowledge or information to admit or deny the

allegations and, therefore, deny same.

       13.     Defendants are without sufficient knowledge or information to admit or deny the

allegations and, therefore, deny same.

       14.     Defendants are without sufficient knowledge or information to admit or deny the

allegations and, therefore, deny same.

       15.     Defendants state the paragraph avers statements and legal conclusions to which

no response is required. To the extent any response is required, Defendants deny all allegations.

                                             FACTS

       16.     Defendants are without sufficient knowledge or information to admit or deny the

allegations and, therefore, deny same.




                                                  2
       17.     Defendants admit Plaintiff was employed at various times in Bay Point Resort’s

food and beverage operations.

       18.     Defendants deny all allegations.

       19.     Defendants admit The Shores Club Restaurant is located near the beach at Bay

Point Resort and Marina.

       20.     Defendants deny all allegations.

       21.     Defendants deny all allegations for the simple reason the allegations giving rise to

Plaintiff’s Complaint occurred in non-summer months.

       22.     Defendants deny all allegations.

       23.     Defendants deny all allegations.

       24.     Defendants deny all allegations.

       25.     Defendants deny all allegations.

       26.     Defendants deny all allegations.

       27.     Defendants deny all allegations.

       28.     Defendants deny all allegations.

       29.     Defendants are without sufficient knowledge or information to admit or deny the

allegations and, therefore, deny same.

       30.     Defendants are without sufficient knowledge or information to admit or deny the

allegations and, therefore, deny same.

       31.     Defendants are without sufficient knowledge or information to admit or deny the

allegations and, therefore, deny same.

       32.     Defendants are without sufficient knowledge or information to admit or deny the

allegations and, therefore, deny same.




                                                  3
       33.    Defendants deny all allegations.

       34.    Defendants deny all allegations.

       35.    Defendants deny all allegations.

       36.    Defendants deny all allegations.

       37.    Defendants deny all allegations.

       38.    Defendants deny all allegations.

       39.    Defendants deny all allegations.

       40.    Defendants deny all allegations.

       41.    Defendants deny all allegations.

       42.    Defendants deny all allegations.

       43.    Defendants deny all allegations.

       44.    Defendants admit that on April 5, 2018, Plaintiff was sent home from working in

The Shores Club Restaurant because of his inappropriate conduct for which he apologized.

Defendants deny the remainder of the allegations.

       45.    Defendants deny all allegations.

       46.    Defendants deny all allegations.

       47.    Defendants deny all allegations.

       48.    Defendants deny all allegations.

       49.    Defendants deny all allegations.

       50.    Defendants deny all allegations.

       51.    Defendants deny all allegations.

       52.    Defendants deny all allegations.

       53.    Defendants deny all allegations.




                                                 4
       54.     Defendants deny all allegations.

       55.     Defendants deny all allegations.

       56.     Defendants deny all allegations.

       57.     Defendants deny all allegations.

COUNT I: GENDER DISCRIMINATION IN VIOLATION OF 42 U.S.C. 2000E-2 et seq.
                   (Against Bay Point Yacht Sales, LLC)

       58.     Defendants adopt and incorporate each of their responses to the preceding

paragraphs and deny all allegations not otherwise admitted as true.

       59.     Defendants deny all allegations.

       60.     Defendants deny all allegations.

       61.     Defendants deny all allegations.

       62.     Defendants deny all allegations.

       63.     Defendants deny all allegations.

       64.     Defendants deny all allegations.

       65.     Defendants deny all allegations.

       66.     Defendants deny all allegations.

       67.     Defendants deny all allegations.

  COUNT II: GENDER DISCRIMINATION IN VIOLATION OF R.C. § 4112.01 et seq.
                         (Against All Defendants)

       68.     Defendants adopt and incorporate each of their responses to the preceding

paragraphs and deny all allegations not otherwise admitted as true.

       69.     Defendants state the paragraph avers statements and legal conclusions to which

no response is required. To the extent any response is required, Defendants deny all allegations.

       70.     Defendants deny all allegations.




                                                  5
       71.     Defendants deny all allegations.

       72.     Defendants deny all allegations.

       73.     Defendants deny all allegations.

       74.     Defendants deny all allegations.

       75.     Defendants deny all allegations.

       76.     Defendants deny all allegations.

       77.     Defendants deny all allegations.

        COUNT III: RETALIATION IN VIOLATION OF 42 U.S.C. 2000e-2 et seq.
                      (Against Bay Point Yacht Sales, LLC)

       78.     Defendants adopt and incorporate each of their responses to the preceding

paragraphs and deny all allegations not otherwise admitted as true.

       79.     Defendants deny all allegations.

       80.     Defendants deny all allegations.

       81.     Defendants deny all allegations.

       82.     Defendants deny all allegations.

       83.     Defendants state the paragraph avers statements and legal conclusions to which

no response is required. To the extent any response is required, Defendants deny all allegations.

       84.     Defendants deny all allegations.

       85.     Defendants deny all allegations.

         COUNT IV: RETALIATION IN VIOLATION OF R.C. § 4112.01 et seq.
                          (Against All Defendants)

       86.     Defendants adopt and incorporate each of their responses to the preceding

paragraphs and deny all allegations not otherwise admitted as true.

       87.     Defendants deny all allegations.




                                                  6
       88.     Defendants deny all allegations.

       89.     Defendants deny all allegations.

       90.     Defendants deny all allegations.

       91.     Defendants state the paragraph avers statements and legal conclusions to which

no response is required. To the extent any response is required, Defendants deny all allegations.

       92.     Defendants deny all allegations.

       93.     Defendants deny all allegations.

       94.     Defendants deny all allegations not otherwise admitted as true herein.

                                    AFFIRMATIVE DEFENSES

       1.      Defendants affirmatively allege, in the alternative, that Plaintiff’s Complaint fails

to state a claim upon which relief may be granted.

       2.      Defendants affirmatively allege, in the alternative, that Plaintiff’s claims are

barred due to a failure to exhaust administrative remedies.

       3.      Defendants affirmatively allege, in the alternative, that Plaintiff’s claims are

barred by the doctrine of waiver.

       4.      Defendants affirmatively allege, in the alternative, that Plaintiff’s claims are

barred by the doctrine of estoppel.

       5.      Defendants affirmatively allege, in the alternative, that Plaintiff’s claims are

barred by the doctrine of laches.

       6.      Defendants affirmatively allege, in the alternative, that Plaintiff’s claims are

barred by the applicable statute of limitations.

       7.      Defendants affirmatively allege, in the alternative, that Plaintiff’s Complaint fails

to name the proper Defendants.




                                                   7
       8.      Defendants affirmatively allege, in the alternative, failure of service of process.

       9.      Defendants affirmatively allege, in the alternative, that Plaintiff’s claims are

redundant.

       10.     Defendants affirmatively allege, in the alternative, that Plaintiff’s Complaint is

frivolous.

       11.     Defendants affirmatively allege, in the alternative, that Plaintiff was terminated

for a non-discriminatory, legitimate business reason, and not because of gender or any other

illegal or improper reason.

       12.     Defendants affirmatively allege, in the alternative, that to the extent that the

Plaintiff has suffered any compensable damages (which is specifically denied), the Plaintiff has

failed to mitigate damages.

       13.     Defendants affirmatively allege, in the alternative, that any damages sustained by

Plaintiff as alleged in the Complaint are the result of the direct, proximate, intervening and/or

superseding acts and/or omissions of parties other than Defendants.

       14.     Defendants affirmatively allege, in the alternative, that at all times material

hereto, Defendants acted in good faith.

       15.     Defendants affirmatively allege, in the alternative, that at all times material

hereto, Defendants was privileged to act.

       16.     At all times relevant to this lawsuit, Defendants acted in accordance with

applicable laws.

       17.     Defendants affirmatively allege, in the alternative, that at all times relevant to this

lawsuit, Plaintiff was treated in a manner consistent with other similarly situated employees.




                                                 8
       18.     Defendants affirmatively allege, in the alternative, that Plaintiff is not entitled to

recover punitive damages as such damages are unconstitutional.

       19.     Defendants affirmatively allege, in the alternative, that punitive damages are not

recoverable.

       20.     At all times relevant hereto, Defendants did not willfully violate any law with

respect to the treatment of Plaintiff and acted in accordance with Defendants’ policies against

discrimination, thereby negating Plaintiff’s entitlement to punitive damages.

       21.     Plaintiff unreasonably failed to take advantage of Defendants’ anti-discrimination

policies and procedures.

       22.     Defendants affirmatively allege, in the alternative, that Plaintiff’s claims of

discrimination are barred by provisions of federal and state law and case law interpreting same.

       23.     Defendants affirmatively allege, in the alternative, that Plaintiff’s claims of

interference and/or retaliation are barred by provisions of federal and state law and case law

interpreting same.

       24.     Defendants affirmatively allege, in the alternative, that Plaintiff’s claims are

barred, in whole or in part, by election of remedies.

       25.     Defendants affirmatively allege, in the alternative, that Plaintiff has no basis for

individual liability against Gina Gorsuch.

       26.     Defendants reserve the right to raise such further defenses as discovery may

reveal to be appropriate.

       WHEREFORE, having fully answered Plaintiff’s Complaint, Defendants request that

Plaintiff’s Complaint be dismissed with prejudice at Plaintiff’s costs.




                                                 9
                                       Respectfully submitted,

                                       /s/J Randall Engwert
                                       J Randall Engwert (0070746)
                                       Brittany H. Asmus (0095142)
                                       REMINGER CO., L.P.A.
                                       One SeaGate, Suite 1600
                                       Toledo, Ohio 43604
                                       (419) 254-1311
                                       (419) 243-7830 Fax
                                       rengwert@reminger.com
                                       basmus@reminger.com
                                       Counsel for Defendants Bay Point Yacht Sales,
                                       LLC and Gina Gorsuch




                                  JURY DEMAND

Defendants respectfully request a trial by jury on all issues so triable in this action.


                                       /s/J Randall Engwert
                                       J Randall Engwert (0070746)
                                       Brittany H. Asmus (0095142)




                                          10
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing was filed electronically. Notice of

this filling will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system. Parties not served electronically will be served

via ordinary U.S. Mail, postage prepaid.


                                               /s/J Randall Engwert
                                               J Randall Engwert (0070746)
                                               Brittany H. Asmus (0095142)




                                                 11
